DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments, filed 6/6/2022, have been fully considered and are persuasive in view of the amendments.  
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Shixiong Wang on June 7, 2022. 
6.	The application has been amended as follows:

Regarding clams 1-9 and 11-13; omit all parentheses containing reference numbers as depicted in the examiner’s amendment to claim 12 below in addition to omitting “a” from the phrase “by a tensioning devices” in claim 12.  
Regarding claim 12 (Currently Amended):  A method of washing longitudinal profiled sections  tensioning devices containing a tensioning support 



Reasons for Allowance
7.	Claims 1-9 and 11-13 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Lithander (U.S Patent 5,549,759). 
10.	Lithander teaches a washing machine for longitudinal profiled sections, comprising a drum which can be rotated about a horizontal rotational axis and comprises a plurality of receiving areas which are arranged along the circumference of the drum, are laterally delimited by lamellas, which are open in the radial direction and into which the longitudinal profiled sections can be inserted along the longitudinal direction, also comprising a receiving opening for the longitudinal profiled sections, an outlet opening at a distance from the receiving opening in a rotational direction of the drum for the longitudinal profiled sections, and a transport path which runs between the receiving opening and the outlet opening for the longitudinal profiled sections, also comprising at least one washing fluid outlet by which the receiving areas pass when the drum is rotating and out of which washing fluid flows into the currently passing receiving area, whereby the inserted longitudinal profiled section is washed characterized by a flexible film covers at least the receiving areas passing by the washing fluid outlet, thereby directly contacting the lamellas of the passing receiving area.
11.	Lithander fails to specifically teach a long edge of the flexible film which extends along the outlet opening is configured to be adjustable in the circumferential direction of the drum; the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of the longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum; at least two drums arranged adjacent to one another and enable an automatic transfer of the longitudinal profiled sections from the drum to the further drum is provided with a further washing fluid; and for each drum having two tensioning devices containing a tensioning support and a tensioner each on both long edges, which are acting together, and that the angular position of the film is set and remains fixed once it has been set in position relative to the frame by combined adjustment of the two tensioners.  
12.	Thus, the prior art of record does not fairly teach or suggest a washing machine and a method of using it as in the context of claims 1 and 12 respectively.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714